DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 4/29/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 4,790,613) in view of Shikii et al. (US 2012/0099170)
Consider claim 1, Moss discloses an in-vehicle display system comprising an optical fiber holographic projection portion, the optical fiber holographic projection portion being configured to holographically project image information of a vehicle component onto the holographic image display portion (see figures 5-6, an optical fiber is used for the reconstruction of the holographic reconstruction of the turn signal arrows 90/92, which are considered to be a vehicle component) [col. 5, line 18 to col. 6, line 14].  However, Moss does not explicitly disclose a holographic image display portion .
Claims 2-3, 6, 9-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 4,790,613) in view of Shikii et al. (US 2012/0099170) as applied to claim 1, and in further view of WU (CN 205679918) (of record).
Consider claim 2, the modified Moss reference discloses an in-vehicle display system, wherein the optical fiber holographic projection portion comprising a first light source configured to generate light; and an optical fiber assembly optically coupled to the first light source and configured to transmit the light (light sources 94/96 generate light and fiber 98 transmits the light) [col. 5, line 18 to col. 6, line 14]. However, the modified Moss reference does not explicitly disclose that the projection portion splits the light into a detection light and a reference light, transmit and illuminate the detection light onto the vehicle component, transmit and illuminate the detection light reflected by the vehicle component onto the holographic image display portion, and directly transmit and illuminate the reference light onto the holographic image display 
Consider claim 3, the modified Moss reference discloses an in-vehicle display system, wherein the optical fiber assembly includes a first optical fiber subassembly that includes a transmission optical fiber and an beam splitter (Moss includes an optical fiber assembly for guiding the light.  Wu further discloses a beamsplitter), the transmission optical fiber configured to transmit the light emitted from the first light source to the beam splitter is optically coupled to the first light source at one end, and connected to the optical splitter at the other end (A combination of Moss and Wu would include fiber  since optical fibers and a beamsplitter are disclosed and there are a finite potential ways in which the elements could be selected to function as intended (i.e. mirror beamsplitter, fiber beamsplitter).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the beam splitter to be an optical fiber beamsplitter in order to utilize a light delivery method that accurately directs the light as desired.
Consider claim 6, the modified Moss reference discloses an in-vehicle display system, wherein the first light source is a laser source (laser 1) [see translation of Wu].



Consider claim 10, the modified Moss reference discloses an in-vehicle display system, wherein the holographic image restoration unit includes a second light source
opposite the holographic film and configured to emit the restoration light (two light sources are used by Moss to reconstruct different holograms based on wavelengths) [col. 5, line 18 to col. 6, line 14 of Moss].
Consider claim 11, the modified Moss reference does not explicitly disclose that the second source is a white light source.  Although the modified Moss reference does not explicitly disclose a white light source, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that a white light could be used since multiple spectrum lights are disclosed and there are a finite potential ways in which the lights can be selected (i.e. several different wavelength sources or a white light source).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the light sources to include a white light source in order to utilize a single light source capable of providing multiple wavelengths.
Consider claim 12, the modified Moss reference discloses an in-vehicle display system, wherein the second light source is disposed at a position adjacent to a top of the front windshield (see figure 1, the light sources are adjacent to a top of the windshield when viewed bottom up) [col. 5, line 18 to col. 6, line 14 of Moss].
Consider claim 13, the modified Moss reference discloses an in-vehicle display system, wherein the second light source is disposed at a position adjacent to a bottom of the front windshield (see figure 1, the light sources are adjacent to a bottom of the windshield when viewed top down) [col. 5, line 18 to col. 6, line 14 of Moss].
Consider claim 14, the modified Moss reference discloses an in-vehicle display system, wherein the holographic film is attached to the bottom of the front windshield so that a driver's sight line with respect to the holographic film is projected onto the hood (see figure 1, the film is attached to the bottom of the windshield so that a driver’s line of sight with respect to the film is projected onto the hood) [col. 5, line 18 to col. 6, line 14 of Moss].
Consider claim 17, the modified Moss reference discloses a vehicle comprising a vehicle component and the in-vehicle display system according to claim 1, the vehicle component being a dashboard or an in-vehicle diagnosis system (see figure 1 of Moss, .
Allowable Subject Matter
Claims 4-5, 7-8, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872